Citation Nr: 0837786	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical spine (neck) 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction is now with the RO in Seattle, 
Washington.  

The veteran requested a hearing before a member of the Board 
in his August 2005 substantive appeal, but withdrew his 
request in September 2008.


FINDING OF FACT

The veteran's cervical spine disability did not have onset 
during the veteran's active service or within one year of 
service, is not etiologically related to the veteran's active 
service, and was not caused or aggravated by the veteran's 
service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1103, 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran seeks entitlement to service connection for a 
cervical spine disability.  He claims that his degenerative 
disc disease and degenerative joint disease of the cervical 
spine are secondary to service-connected degenerative changes 
to his lumbar spine.  

The veteran's service treatment records do not show any 
complaints of or treatment for neck pain, nor do they contain 
any evidence of degenerative changes to the cervical spine.  
Nor is there any evidence of any complaints of or treatment 
for neck pain or disorder within one year of service.  The 
complete absence of any mention of the claimed disorder 
during service or within one year of separation from service 
is evidence against a grant of service connection on a direct 
basis, including on a presumptive basis for chronic diseases.

In March 2001, the veteran was given an X-ray of his cervical 
spine after complaining of pain and tingling in his left arm.  
The X-ray showed arthritic changes to the cervical spine, as 
did a June 2001 MRI.  

A June 2001 treatment note from Bremerton Naval Hospital 
records that the veteran had decreased range of motion in his 
neck.  An October 2002 treatment record notes that the 
veteran's pain and tingling in his arm secondary to 
degenerative disc disease of the cervical spine was generally 
stable, with occasional flare-ups.  In March 2004, the 
veteran complained of increasing stiffness and diminishing 
range of motion in his neck.  A September 2005 treatment note 
records that the veteran continued to suffer from chronic 
neck pain which was not satisfactorily controlled by his 
current medications.  

The veteran has repeatedly asserted that his degenerative 
disc disease and degenerative joint disease of the cervical 
spine were caused by his service connected degenerative joint 
disease of the lumbar spine; specifically, that both are 
caused by a systemic degenerative illness that is spreading 
throughout his skeletal system.  However, there is no 
evidence in any of his treatment records that supports the 
veteran's theory of a spreading disease.  Indeed, it appears 
from a review of the claims file that service connection for 
recurrent lumbar spine strain, later reclassified as 
degenerative joint disease of the lumbar spine, was granted 
based on a traumatic injury to the low back sustained in 
service.  

The Board finds that the post-service treatment records 
provide evidence against the veteran's central contention, 
clearly indicating no connection between the back and neck 
problems. 

In April 2004, the veteran underwent a VA examination of his 
neck and spine.  At the examination, the veteran denied any 
injury to his neck or cervical spine and stated that another 
doctor had told him that his neck problems were probably due 
to degenerative disease that moved to his neck.  The examiner 
concluded that the veteran has cervical disc and degenerative 
joint disease.  

While the examiner acknowledged the veteran's arguments as to 
the etiology of his cervical spine disability by noting that 
degenerative disease can affect multiple joints in the body, 
the examiner concluded that based on the evidence in the 
claims file as summarized in his report, "it is unlikely 
that the cervical degenerative joint disease itself is 
directly due to his degenerative joint disease of the lumbar 
spine; the same applies for his cervical disc disease."  

The Board finds that such a report provides evidence against 
this claim and is entitled to great probative weight. 

While the examiner did not specifically address the issue of 
whether the veteran's cervical spine disability was 
aggravated by his service connected lumbar spine disability, 
the veteran has not claimed that his cervical spine 
disability has worsened due to his service connected 
disability and there is no evidence of record to support such 
a theory.  In any event, the Board finds that the post-
service records would provide evidence against such a theory 
as it clearly indicates no connection between the two 
problems.  

The Board has considered the veteran's report that another 
doctor informed him that his cervical spine disability was 
caused by his service connected low back disability.  
However, the "connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence".  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Nothing in the evidence of record indicates (or even 
suggests) that the veteran's current cervical spine 
disability was caused or aggravated by his service-connected 
lumbar spine disability, providing evidence against this 
claim.  The only medical professional to render an opinion on 
the issue concluded that the two conditions were not 
etiologically related.  

The Board acknowledges the veteran's belief that his claimed 
disorder is related to his service-connected lumbar spine 
disability.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the veteran's contentions regarding a relationship 
between his claimed disability and his service-connected 
disability are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather these contentions are statements of the 
effect of one medical condition acting on another medical 
condition. Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

In any event, the Board must find that the service and post-
service medical record provide evidence against this claim, 
indicating no connection between the two problems, 
outweighing the veteran's contention. 

Based on the above evidence, the Board finds that the 
veteran's cervical spine disability did not have onset during 
the veteran's service or within one year of service, is not 
etiologically related to the veteran's service, and was not 
caused or aggravated by the veteran's service-connected 
lumbar spine disability.  Therefore service connection is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice regarding the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim was not provided, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in April 2004 that informed him of what evidence was 
required to substantiate a service connection claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as treatment records from 
Bremerton Naval Hospital.  The veteran was also afforded a VA 
examination in April 2004

The Board has carefully considered the issue of whether the 
medical examination afforded the veteran was adequate.  While 
the examiner did not specifically address the issue of 
whether the veteran's cervical spine disability was 
aggravated by his service connected lumbar spine disability, 
the veteran has not claimed that his cervical spine 
disability has worsened due to his service connected 
disability and there is no evidence of record to support such 
a theory.  Nothing indicates such a connection and therefore 
another VA examination is not required.  

Additionally, the Board has considered the assertion in the 
September 2008 statement from the veteran's representative 
that the examiner who performed the April 2004 VA examination 
did not review the entire claims file.  While the examiner's 
language regarding what he reviewed in unclear, it is clear 
from reviewing the examiner's report that he conducted a 
thorough review of the relevant evidence.  Since the 
examiner's report is located in volume III of the veteran's 
claim file, it is likely the examiner did not review volumes 
IV-VI of the claims file since they were not in existence at 
the time.  However, it appears that the medical evidence in 
these three volumes is largely duplicative of the evidence 
found in volumes I-III.  

Thus, for all the above reasons, the Board finds that the 
April 2004 VA examination was adequate.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


